     Case 1:20-cv-00059 Document 17 Filed 05/26/20 Page 1 of 2 PageID #: 155



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               BLUEFIELD DIVISION


TIMOTHY S. WISE,

              Petitioner,
v.                                                      Case No. 1:20-cv-00059


WARDEN,
FCI McDowell,

              Respondent.



       MEMORANDUM OPINION and ORDER SEALING DOCUMENTS

       Petitioner has submitted exhibits to the Court in the instant matter. The Court

notes that the exhibits contain confidential information. Due to the confidential

information contained in the exhibits, and the requirement that such information not be

published, the Court ORDERS the exhibits be sealed.

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, Petitioner’s exhibits will be

designated as sealed on the Court’s docket. The Court deems this sufficient notice to

interested members of the public. The Court has considered less drastic alternatives to
    Case 1:20-cv-00059 Document 17 Filed 05/26/20 Page 2 of 2 PageID #: 156



sealing the document, but in view of the confidential nature of the information, and the

fact that the information is interspersed throughout the exhibits, no such alternatives are

feasible at this time. Accordingly, the Court finds that sealing Petitioner’s exhibits does

not unduly prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to Petitioner and counsel of

record.

                                          ENTERED: May 26, 2020
